 
Exhibit 10.4
 
OPTION AGREEMENT


THIS AGREEMENT, made as of this 3rd  day of August, 2011 by and among the
shareholders of UHF Incorporated., a Michigan corporation (the "Company"), who
are signatories hereto (the “Shareholders”), and Wayne Brannan (the "Optionee”).


Preliminary Statement


The Company presently is authorized to issue 50,000,000 shares of its common
stock and has outstanding 50,000,000 shares of common stock of which 46,851,238
are owned in the aggregate by the Shareholders.


The Company proposes to reincorporate in Delaware. The Shareholders and Optionee
have entered into Subscription Agreements to purchase additional shares (the
“Additional Shares”) of the Company’s common stock.  The Shareholders and
Optionee have delivered payment for such shares and upon consummation of such
reincorporation, the Company will issue the Additional Shares. Each of the
Shareholders has agreed to grant to Optionee the right to purchase 728,790
shares of the Company’s common stock as presently constituted for an aggregate
purchase price to each Shareholder of $4,666.59. Assuming a 1 for 10
recapitalization, the aggregate of the 728,790 shares due from each Shareholder
would represent an aggregate of 364,395 shares of the common stock of the
Company post-reincorporation.


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, the Shareholders hereby grant the Optionee an option to the Option
Shares, on the following terms and conditions:


1.             Option.


Each Shareholder hereby grants to the Optionee an option (this “Option”) to
purchase 728,790 fully paid and non-assessable shares of the Company
(collectively, the "Option Shares"). This Option may be exercised at any time
prior to 5:00 p.m. New York City time, on September 30, 2016, unless terminated
earlier as provided in Section 5 hereof (the “Expiration Date”).


2.             Price.
 
The purchase price shall be $0.0064032 per share (the “Exercise Price”) or, in
the aggregate, $4,666.59 for each Shareholder.


3.             Deposit of Option Shares in Escrow. Each of the Shareholders has
deposited in escrow with Eaton & Van Winkle LLP, as escrow agent (the “Escrow
Agent”), stock certificates evidencing his Option Shares, registered in his or
its name, duly endorsed for transfer in blank or accompanied by duly executed
stock powers, in accordance with, and subject to the terms and conditions set
forth in, an Escrow Agreement dated as of the date hereof by and among the
Shareholders, the Optionee and the Escrow Agent (the “Escrow Agreement”). The
Escrow Agent will hold the Option Shares until the Option has been exercised as
to those Option Shares or the Expiration Date as to those Option Shares as to
which this Option has not been exercised.
 
 
 

--------------------------------------------------------------------------------

 
 

 
3.
Exercise of Option.



(a)           The Optionee shall deliver a notice in the form annexed hereto as
Exhibit A (the “Exercise Notice”) to the Escrow Agent and the Shareholders of
his exercise of this Option, together with payment of an amount equal to the
Exercise Price multiplied by the number of Option Shares as to which this Option
is being exercised. Payment shall be made by check payable to “Eaton & Van
Winkle LLP, as escrow agent” or by wire transfer to an account of Eaton & Van
Winkle LLP.


(b)           This Optionee may not assign, transfer, encumber or otherwise
transfer or dispose of this Option or any interest herein, except that Optionee
may assign this Option to any member of his immediate family.


4.           Adjustments Upon Changes in Capitalization.


(a)           In the event of a reorganization, merger, divestiture,
recapitalization, consolidation, liquidation, reclassification, rights offering,
stock dividend, stock split-up or extraordinary dividend (including a spin-off),
or any other change in the corporate structure or shares, the number and kind of
shares that may be acquired upon exercise of this Option and the Exercise Price
shall be adjusted as the Board of Directors shall deem equitable.


(b)           Any adjustment in the number of Option Shares shall apply
proportionately to only the unexercised portion of this Option.  If fractions of
an Option Share would result from any such adjustment, the adjustment shall be
revised to the next higher whole number of Option Shares.


5.           No Rights in Option Stock.


Optionee shall have no rights as a shareholder in respect of shares as to which
this Option shall not have been exercised and payment made as herein
provided.  Each of the Shareholders shall retain the right to exercise all
rights of a stockholder with respect to his Option Shares and to receive any
cash dividend paid thereon until such time as Optionee shall have purchased such
Shares pursuant to the rights granted herein.


6.           Binding Effect.


Except as herein otherwise expressly provided, this Agreement shall be binding
upon and inure to the benefit of the parties hereto, their successors, legal
representatives and assigns.


7.           Governing Law


This Agreement shall be construed under the laws of the State of New York,
without application to the principles of conflicts of law.


8.           Notices.


All notices, requests, demands and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given if sent by hand-delivery, by e-mail with receipt acknowledged by the
recipient, or by nationally recognized overnight courier service, to the
addresses set forth below.
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Shareholders, to the addresses set forth on Schedule A annexed hereto.
 
If to the Optionee:


Wayne Brannan
11 Richmar Court
Freehold New Jersey 07728


If to the Escrow Agent:


Eaton & Van Winkle LLP
3 Park Avenue
New York, New York 10016
Attention:  Vincent J. McGill, Esq.
Phone No.:212-561-3604
Fax No.:212-779-9928
e-mail:vmcgill@evw.com
 
[Signature page is on following page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written
 

 
THE SHAREHOLDERS:
           
Lawrence Burstein 
 
       
 Peter van Voorst Vader 
       
Frontera Holdings Limited Partnership
 
 
 
By: 
     
Omar Cunha 
   
Title:
 
 
Wit Services Global Inc.   
 
 
 
By:  
     
Sidney Levy 
   
Title:
 
 
Nissen Holdings & Co Ltd.    
 
 
 
By:
     
Selmo Nissenbaum
   
Title:
 
 
ACCEPTED AND AGREED TO: 
           
Wayne Brannan 
     

 
 
 

--------------------------------------------------------------------------------

 
 
                                                                                                                                     Schedule
A
 
Name and Address


Lawrence Burstein
 
   Telephone:
   Facsimile:
   E-mail address: lburstein@unitycapital.com
 
Peter van Voorst Vader
 
   Telephone:
   Facsimile:
   E-mail address: peter@bhg.net
 
Frontera Holdings Limited Partnership
 
Attention:  Omar Cunha
     Telephone: + 55 (21) 2239-5716; mobile + 55 (21) 2239-5716
     Facsimile: + 55 (21) 2239-5716
     E-mail address:   omar@dealmaker.com.br
 
Wit Services Global Inc.
No. 6 3rd Floor
Qwomar Trading Building
PO Box 875
Road Town, Tortola, British Virgin Islands
  Attention: Sidney
Levy                                                                     
      Telephone:
      Facsimile:
      E-mail address:  sidney@valid.com.br
 
Nissen Holdings & Co Ltd.
 
Attention: Selmo Nissenbaum
      Telephone:
      Facsimile:
      E-mail address:
selmo.nissenbaum@personaleinvestimentos.com.br                                                                                                                     
                                                                           
 
 

--------------------------------------------------------------------------------

 
 
EXERCISE OF OPTION
TO
PURCHASE SHARES
 
TO: EATON & VAN WINKLE LLP, as escrow agent (the “Escrow Agent”), pursuant to an
Escrow Agreement dated as of August __, 2011 by and among the shareholders of
UHF Incorporated, a Michigan corporation (the “Company”) signatory thereto,
Wayne Brannan and the Escrow Agent.
 
        The undersigned hereby exercises the within Option for the purchase of
______ shares according to the terms and conditions thereof and herewith makes
payment of the exercise price for such shares in full.  The undersigned is
purchasing such shares for investment and not with a view to the distribution
thereof.  Kindly issue the certificate for such shares in accordance with the
instructions given below.
 
Signature


 
Instructions for issuance of stock:


 
Name


 
Street                  City                State        Zip Code

 